DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on 7/15/2021.  Claims 4-7, and 21-24 are currently pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4-5, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0020235 ("Yamashita").
Regarding claim 4, Yamashita discloses a sensor circuit, comprising: 
a photodiode (112, Fig. 1, or 205, Fig. 4G); 
a first voltage source having a first reset voltage (VDD1, Fig. 1); 

a capacitor (120, Fig. 1, or 402, Fig. 4G, paragraph [0056] states capacitors 402 is equivalent to 120) having a first electrode (220, Fig. 4G) and a second electrode (312, Fig. 4G), the first electrode coupled to a floating diffusion node (FD1, Fig. 1) and having a sensing voltage generated by the photodiode at a start time of a storage interval (paragraph [0028] states the transfer transistor 114 is enabled to transfer charges from the photodiode to the floating diffusion node and capacitor 120), and the second electrode having the second reset voltage (VDD2, Fig. 1) at the start time of the storage interval (paragraph [0028] states RST2 is brought high to repeat the process; therefore the second electrode will be set at VDD2 at the start time of the next storage interval), wherein the first and second electrodes have an identical physical characteristic to induce an identical influence at the first and second electrodes when a variation is triggered by sensing noises (paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G; therefore the two have the same physical characteristics and function the same way as in the application including inducing an identical influence on the two electrodes when a variation is triggered by sensing noises); 
a rear reset transistor (132, Fig. 1) connected between the second voltage source (VDD2, Fig. 1) and the second electrode of the capacitor (Fig. 1); and 
a readout circuit (CDS circuit, paragraph [0027]) configured to 
read, after the storage interval and when the first electrode of the capacitor is connected to the first voltage source (paragraph [0028]), a first readout voltage (CDS_Res) on the second electrode of the capacitor (120, Fig. 1 or 402, Fig. 4G), 
read, after the first readout voltage is read and when the first electrode of the capacitor 
calculate a voltage difference between the first readout voltage and the second readout voltage to cancel out a noise voltage generated within the storage interval (paragraph [0027]). 
Regarding claim 5, Yamashita discloses the sensor circuit as claimed in claim 4, further comprising a dump transistor (116, Fig. 1) connected between the first voltage source (VDD1, Fig. 1) and the first electrode of the capacitor (120, Fig. 1 or 402, Fig. 4G).
Regarding claim 21, Yamashita discloses the sensor circuit as claimed in claim 4, wherein the first and second electrodes have an identical area (paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G, and see Figs. 3, 4G, electrodes have the same area).
Regarding claim 22, Yamashita discloses the sensor circuit as claimed in claim 4, wherein the first and second electrodes have an identical shape (paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G, and see Figs. 3, 4G, electrodes have the same shape).
Regarding claim 23, Yamashita discloses the sensor circuit as claimed in claim 4, wherein the first and second electrodes have an identical doping concentration (paragraph [0043] states the materials comprising capacitor electrodes 220, and paragraph [0051] states the capacitor electrodes 312 may be similar to the capacitor electrodes 220, Fig. 4G, see Figs. 3, 4G).
Regarding claim 24, Yamashita discloses the sensor circuit as claimed in claim 4, wherein the first and second electrodes have an identical manufacturing procedure (paragraph .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of U.S. Patent Publication No. 2010/0252717 (“Dupont”).
Regarding claim 6, Yamashita discloses the sensor circuit as claimed in claim 5, further comprising: a transfer control transistor (114, Fig. 1) connected between the first electrode of the capacitor (120, Fig. 1 or 402, Fig. 4G) and the photodiode (112, Fig. 1, or 205, Fig. 4G).
Yamashita does not disclose a third voltage source nor a reset transistor connected between the third voltage source and the photodiode.
However, Dupont discloses a third voltage source (VDD, Fig. 6A) and a reset transistor (3, Fig. 6A) connected between the third voltage source (VDD, Fig. 6A) and the photodiode (2, Fig. 6A, and paragraph [0081] states switches 3 may act as a single switch or may be replaced by a single switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a third voltage source and reset transistor between the voltage source and the 
Regarding claim 7, Yamashita discloses the sensor circuit in claim 4, but does not explicitly disclose that when the first electrode of the capacitor is connected to the first voltage source, the second electrode of the capacitor is floated till the first readout voltage on the second electrode is read.
However, Dupont discloses that when the first electrode of the capacitor (CMEM, Fig. 9B) is connected to the first voltage source (Fig. 9A-9C), the second electrode of the capacitor is floated till the first readout voltage on the second electrode is read (paragraph [0088] states that switch 17 is on and switch 15 is off, see also Figs. 9A-9C, the second terminal of CMEM is floating until readout).
It would have been obvious to one of ordinary skill in the art before the effective filing date to keep the second electrode of the capacitor floating when the first electrode of the capacitor is connected to the first voltage source as disclosed by Dupont in the device of Yamashita in order to sense and readout the voltage deviations at the first electrode as taught, known, and predictable.
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Yamashita’s capacitor has a different function than the claim because it is formed by conductive pads and Yamashita expressly describes the effect of having 
In response to applicant's arguments, and as stated above, Yamashita clearly discloses that the two electrodes are not different from one another (paragraph [0051]), and simply avoids repeating the description of how the second set of electrodes are formed because it is the same procedure as how the first set of electrodes are formed.  The end result is a capacitor being formed from two electrodes that are formed with the same procedure and same materials.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, there is no structural difference, Yamashita’s capacitor also has two electrodes, each formed using the same procedure and same materials, and connected in the same way as the application, it therefore is expected to have the same characteristic of inducing an identical influence at the first and second electrodes when a variation is triggered by sensing noises.
Thus, Applicant’s remarks are not persuasive and this rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878